Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondent Steven Paynter, a Justice of the Supreme Court, Queens County, from continuing the suppression hearing in a criminal action entitled People v Rodriguez, pending under Queens County indictment No. 10088/13.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]).
The petitioner has failed to demonstrate a clear legal right to *959the relief sought.
Dillon, J.P., Sgroi, Maltese and Duffy, JJ., concur.